Citation Nr: 0310116	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which service connection for 
paranoid schizophrenia and a bilateral foot disorder was 
denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The VA has not examined the veteran and has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Also, the Board 
finds that the veteran's service should be verified, as a DD 
214, or other certification of service, is not in the claims 
file.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. 
§3.159 (2002) are fully complied with and 
satisfied.

2.  The RO is requested to attempt to 
verify through official channels the 
dates, types, and character of the 
veteran's service.  The information 
received should be associated with the 
claims folder.  All attempts to obtain 
records, which are ultimately not 
obtained, should be documented.  The RO 
is requested to inform the veteran if the 
VA is unable to secure any of the 
relevant records sought.  These efforts 
should continue until it is reasonably 
certain that these records do not exist 
or that further efforts to obtain those 
records would be futile.  

3.  The veteran should be afforded VA 
psychiatric and podiatry examinations.  
The claims folder should be made 
available to the examiners for review 
before the examinations and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the report.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

a.  After examining the veteran and 
reviewing the psychiatric and other 
evidence in the claims file, the 
psychiatric examiner is requested to 
identify the veteran's current 
psychiatric diagnosis(es), based on DSM-
IV criteria.  The psychiatric examiner is 
requested to render an opinion as to 
whether it as likely as not that the 
veteran has a psychiatric disorder that 
was incurred in or aggravated by service.  
The scientific basis for the opinion 
expressed should be provided.  

b.  The podiatrist is requested to state 
whether the veteran currently has a 
bilateral foot disorder.  The podiatrist 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral foot 
disorder was incurred in or aggravated by 
service.  The scientific basis for the 
opinion expressed should be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



